ON REMAND

PER CURIAM.
In Manos v. State, 895 So.2d 524 (Fla. 5th DCA 2005), we cited as authority Franklin v. State, 877 So.2d 19 (Fla. 4th DCA 2004), and affirmed appellant’s conviction. At that time, the Florida Supreme Court was reviewing Franklin, and, pending its disposition, stayed proceedings in this case. The court has now remanded the matter for our reconsideration upon application of State v. Franklin, 955 So.2d 564 (Fla.2007).
Accordingly, after our review of Franklin, 955 So.2d 564, we AFFIRM Manos’ conviction and sentence for manslaughter with a weapon.
ORFINGER, TORPY and COHEN, JJ., concur.